Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372. 

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1-5 and 41-42 drawn to an embodiment of a multi-group lens assembly, specifying in composition materials of lenses and lens configurations in multi-group lens assembly; 

Group 2, claims 1, 6-12, 14, 16, 19-20, 27, 30 and 37 drawn to an embodiment of an embodiment of a multi-group lens assembly, specifying in mounting of lens groups comprising bearing parts, extension parts, overlap parts, matching grooves and adjustment gaps.

The groups of inventions listed above do not relate to a single general inventive


Regarding claim 1, Yoon et al (US 20170184812) discloses a multi-group lens assembly (abstract; fig. 1), comprising: a plurality of lens group units (fig. 1, G1, G2), in which two adjacent lens group units are assembled by using at least one assembly structure (abstract; fig. 1, --lenses are aligned and mounted/assembled to form a photographic lens optical system with defined focal length), wherein lenses in each said lens group unit are made of any two or three of a glass material, a resin material, and a glass-resin composite material, or are made of only the glass-resin composite material (¶[0045], line 1-19, The first lens I and the fifth lens V may be glass lenses. The second lens II, the third lens III, and fourth lens IV may be plastic lenses).

	Therefore, there is lack of unity a posteriori, since the technical features described above are not technical features that define a contribution over the prior art.

	Further, the special technical feature of the invention Group 1: composition materials of lenses and lens configurations, is not present in the invention of Group 2. The special technical feature of the invention Group 2: bearing parts, extension parts, overlap parts, matching grooves and adjustment gaps, is not present in the invention of Group 1.

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR l.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

 


/JIE LEI/Primary Examiner, Art Unit 2872